Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 and 20 in the reply filed on 07/202/2022 is acknowledged.  The traversal is on the ground(s) that Group II requires the particulars of the Group I and subject matter of both Groups I and II invention is sufficiently related that a thorough search of Group I would encompass a search for the subject material of Group II.  This is not found persuasive because of the following reasons:
First, both Groups I and II are not apparatus claims. Rather, they are directed to product claims.  Second,  a sintered bearing bush material without carbon can be provided first and then add carbon later in order to form the sliding bearing of claim 11.   Because Group II (sliding bearing) does not requires the particulars of Group I (a sintered bearing bush material),   inventions of Groups I and II are distinct.
Lastly, because Groups I is classified under C22C38/16 and Group II is classified under F16C2260/22 and Fe16C2204/66.   Hence,  Groups I and II belong to a different CPC search.   Thus, a serious search burden is imposed to the examiner.
For the above reasons, the requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim..
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/03/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 8 “at least 70 percent proportion of martensite and bainitic structure” is unclear as to what units of measure of “70 percent proportion”.  Are they based on mass or volume percent?  
Claim Interpretations
Instant claim 1 is directed to a product.  According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product.   In the instant case, examiner takes the position that as long as prior art discloses comprising element of a sintered bearing bush material and structure as required by claims 1 and 8.  Hence, how the sintered bearing bush material is produced as required by instant claims 6, 7 and 10 are product by process limitations in a product claim. Hence, they are not given patentable distinction over prior art according to MPEP 2113.   
It is also noted instant claim 1 transitional phrase “comprising” is inclusive or open ended and does not exclude additional, unrecited elements according to MPEP 2111.03 I.   Hence, examiner takes the position that as long as prior art discloses instant claim 1 required elemental composition ranges, it reads on transitional phrase “comprising”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 20080146467). 
As for claims 1-5, Takayama discloses ferrous porous sintered alloy (paragraph [002][0138]) for a sliding bearing (paragraph [0158]) comprising a Fe-Cu-C based alloy powder which comprises:
Copper: 2-50%, C: 0-5% (paragraph [0105]) and at least one or more elements from the group consisting of C, Si, Al, Mn, Ni, Cr, Mo, V, W, Co, Sn, Ca, Mg, Ag, Pb, S, P, N,B, Nb, Ti and Zr.  (paragraph [0108])  The amount of one of more element is Sn of 0.1-5%, P 0.1-1.5%, Mn 0.1-10%, Ni 10% or less. (paragraph [0112]).  Since it is preferable to form one of more compounds of MnS in the sintered sliding bearing (paragraph [0111]),  Tkayama suggest presence of S with minimum 0.1wt% in order to form MnS.  Hence, Takyama suggests a ferrous base sintered bearing bush material comprising overlapping elemental compositions as required by instant claim 1.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
 The fact no impurities are disclosed supports instant claim 2 requires <=0.2 % impurities.
Due to overlapping elemental compositions as required by instant claim 1 and remaining is Fe and total amount of the one or more element is 1% or more, instant claim 3 required Fe 83.4 to 94% would be expected.  The residual component consists of iron and impurities as required by instant claim 4 is met.  As a result, instant claim 5 required wherein clause is also met.
As for claims 6-7 and 10, they are all product by process limitations in the product claim according to claim interpretation above.
As for claim 8,  Takayama discloses Fe-Cu-C based material has martensite phase (paragraph [0127][0193]).  Hence, it meets instant claim required wherein clause.
As for claim 9,  Takayama discloses porosity of 8-30% (paragraph [0010])  Regarding volume of the residual porosity, Takayama discloses 5-30% by volume is filled with oil to fill the sintered pores and porous graphite. (paragraph [0138])   Hence, Takayama suggests instant claimed wherein at least one of claimed properties. 
As for claim 20, it is rejected for the same reason set forth in rejection of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/191,680 Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a bearing bush material has similar compositions of C, Cu, Sn, Ni, Mo, Mn, S, P (claims 3-4) with similar density and residual porosity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733